UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-4341


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

REGINALD SHANDRELL HUNTER,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg.      Timothy M. Cain, District
Judge. (7:12-cr-00301-TMC-1)


Submitted:   October 29, 2013              Decided:   November 8, 2013


Before NIEMEYER, KING, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James B. Loggins, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant. Carrie Fisher Sherard, Assistant
United States Attorney, Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Reginald Shandrell Hunter appeals his fifty-two-month

sentence imposed following his guilty plea to being a felon in

possession of a firearm, in violation of 18 U.S.C. § 922(g)(1)

(2006).       Hunter’s     counsel       has    filed      a    brief       pursuant    to

Anders v. California, 386 U.S. 738 (1967), concluding that there

are no meritorious issues for appeal, but questioning whether

the sentence is reasonable.             Hunter was notified of his right to

file   a   supplemental     pro    se    brief,      but   he    has    not    done    so.

Following careful review of the record, we affirm.

            Our review reveals that the district court followed

all necessary procedural steps in sentencing Hunter, properly

calculating       his   Guidelines      range,       considered        the    18    U.S.C.

§ 3553(a)     (2006)     factors     and       the    parties’     arguments,          and

provided     an    individualized        assessment        based       on     the   facts

presented.        See Gall v. United States, 552 U.S. 38, 51 (2007).

Hunter’s below-Guidelines sentence, pursuant to the Government’s

motion     for     a    downward     departure        based      upon        substantial

assistance, is entitled to a presumption of reasonableness, and

Hunter has not met his burden to rebut this presumption.                               See

United States v. Susi, 674 F.3d 278, 289 (4th Cir. 2012); United

States v. Montes-Pineda, 445 F.3d 375, 379 (4th Cir. 2006).

            In accordance with Anders, we have reviewed the record

and have found no meritorious issues.                   We therefore affirm the

                                           2
district court’s judgment.              This Court requires that counsel

inform Hunter, in writing, of the right to petition the Supreme

Court    of   the   United     States   for    further      review.      If   Hunter

requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in

this Court for leave to withdraw from representation.                    Counsel’s

motion must state that a copy thereof was served on Hunter.

              We dispense with oral argument because the facts and

legal    contentions     are    adequately      presented     in   the   materials

before   this    Court   and    argument      would   not    aid   the   decisional

process.

                                                                           AFFIRMED




                                         3